DETAILED ACTION
This Office Action is with regard to the most recent papers filed 7/7/2021. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2021 has been entered.
 
Response to Arguments
On page 8 of Applicant’s remarks, Applicant addresses the comments made in the previous Office Action (mailed 4/13/2021).  These comments raise several points that need to be addressed (where if Applicant had said nothing or agreed to the statement that the references were provided as they were submitted with regard to related applications, this would have been acceptable.).
Applicant states that under the law and USPTO examination policy, it is the Examiner’s burden to establish what relevance, if any, the information/documents submitted via Information Disclosure Statement may have, and cites MPEP 2004.  It should be noted that MPEP 2004, in section 13, states, “It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).”  This provides that Applicant should be highlighting documents that are known to be of most significance (which was essentially requested in the Examiner’s previous statement).  There are several guidelines provided in MPEP 2004 to aid the applicant/attorney in preparing and submitting Information Disclosure Statements, and does not actually provide any requirements with regard to the Examiner.  It should also be noted that the Examiner has, as provided in the statement in the previous action, reviewed the documents, where such review (such as the cited examples in the Office Action) demonstrates that it would be useful if the recommendation in MPEP 2004 section 13 were followed.
Applicant proceeds to state that “No admission/acquiescence is being made, or has been made…,” which clearly counters the assumption that the Examiner was making that the references were provided due to an overabundance of caution.  Instead, this statement appears to provide that no measure of review or consideration was given with regard to the documents and/or the Applicant is withholding such information as to whether any consideration was given to the documents, where either of these possibilities appears to be counter to the guidance from MPEP 2004 and the duty to disclose all information material to patentability (It should be noted that 37 CFR 1.56 refers to “information” material to patentability, not just references, where such information would appear to include the information specified in MPEP 2004 in section 13, and as requested by the Office Action mailed 4/13/2021).
It is recommended that Applicant refer to the cited portion of the MPEP (MPEP 2004) for guidance on IDS submissions.  Applicant can also review 37 CFR 1.105 even though no specific requirement for information has been made in accordance with this section.  It should be noted that questions about the relevance of the information provided in the IDS would fit within the example requirement in 37 CFR 1.105 (a)(1)(viii) (“Technical information known to applicant. Technical information known to applicant concerning the related art, the disclosure, the claimed subject matter, other factual information pertinent to patentability, or concerning the accuracy of the examiner’s stated interpretation of such items.”).  Finally, it is noted that even if a requirement for information was made, the Applicant would be under no requirement to perform searches or undue examination of the references, where simply providing that the information required is unknown or is not readily available to the party or parties from which it was requested.  Thus, as originally presented, accepting the assumption that the references submitted because were cited in related applications, would be acceptable if no references in the IDS are known to be of particular relevance.
Applicant’s arguments with respect to claim(s) 19-30 have been considered but are moot based on the new ground of rejection necessitated by the amendments, where the arguments focus solely on the newly amended subject matter.  It is further noted that the detail that has been amended in claim 1 appear to be part of the pre-existing Rhapsody software (which was provided by RealNetworks, as per the instant specification paragraphs [0003] and [0010] and Figure 4).  While the instant disclosure does not specifically admit that such is prior art, Figures 4-11 all appears to refer to the user interface provided by Rhapsody by RealNetworks that would predate the instant invention.  Any further arguments with regard to this subject matter, to be complete, should also address how the Rhapsody software and interface, as shown in the instant specification, does not predate the invention of the instant application (Applicant can refer to US 2006/0242106 (Bank), which was filed prior to the filing of the instant application, which appears to show similar interfaces from Rhapsody To Go in figure 6).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,292,841 in view of US 2005/0240494 (Cue), 2006/0047580 (Saha), US 2005/0160270 (Goldberg), and US 2001/0042249 (Knepper).
 With regard to claim 1, ‘841 claim 1 teaches a first electronic device for use in association a a server system and a second electronic device (at least one electronic device and at least one other electronic device and server system), the first electronic device comprising: 
processing hardware that comprises one or more processors (the device would include hardware that is configured to perform the claimed steps of claim 1);
storage to store (1) client application instructions to be executed by the one or more processors and (2) a media content list, the media content list identifying a media content item stored at the server system (Claim 1), the instructions, when executed by the one or more processors resulting in the first electronic device being configured to perform operations comprising: 
generating by the first electronic device, based upon the one or more user inputs, one or more requests for the server system to provide the media content item to the first electronic device (Claim 1, requesting at least one media content);
generating by the first electronic device a user prompt for user consent to purchase from the server system an additional media content item that is listed in a future purchase list (Claim 1, providing a prompt) ; wherein: 
the media content list and the future purchase list are associated with a user identification (Claim 1, associated with a user identification); 
the user identification is associated with a subscription (Claim 1); 
the media content list is to be generated by the second electronic device (Claim 1, media content list generated by the at least one other electronic device); and 
the media content list is to be provided to the first electronic device via the communication (Claim 1, provided via wireless communication).
 ‘841 fails to disclose expressly, but Cue teaches receiving by the first electronic device one or more user inputs (Cue: Figure 4.  A user interface is provided to allow the user to interact with shared playlists and media.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to receive user inputs to trigger the requests for the media to enable to user to determine whether the playlist is to be utilized and when the playlist is to be utilized, such as through a play button.
‘841 in view of Cue fails to teach expressly, but Saha teaches an antenna assembly for use in wireless communication and that the content list is provide via the wireless communication (Saha: Paragraph [0014].  Saha teaches that an Internet enabled mobile phone can be utilized with a music store to download audio tracks, where such an Internet enabled mobile phone would use wireless communications for other functions performed by the phone (such as downloading the playlist of Cue).);.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize wireless communications via an antenna, such as by using a mobile phone, with the system of Cue to allow for the access of the digital media using a portable device, thus providing access to purchase and download songs even when the user is not near a wired computer.
‘841 fails to teach expressly, but Goldberg teaches the future purchase list includes a listing of media content items that have been previously selected by a user for future purchase from the server system (Goldberg: Paragraph [0365]).  Accordingly, it would have been obvious to one of ordinary skill art at the time of invention to have the future purchase list (which is considered to include a wish list, as these are items that the user has not purchased, but has expressed an interest in purchasing at some time) include media content items previously selected by the user to allow the user to designate media of interest, which can direct system recommendations, provide a convenient list of media that the user has previously expressed interest in for the user to select to purchase, etc., thus providing a more convenient shopping experience for a user in accordance with well-known techniques.
‘841 claim 1 in view of Cue and Saha fails to teach, but Official Notice is taken that flash memory storage were well-known in the art (more specifically, flash memory as a type of memory for storing information, such as applications and data, was well-known in the art at the time of invention).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize a flash memory as flash memory provides lower power consumption, durability, compact size, and speed versus other options (e.g. hard-disk drives), where such benefits are especially desirable in portable devices that may be subject to more abuse (e.g. dropping a phone), have limited power (e.g. battery), and small size.
‘841 claim 1 fails to teach, but Knepper teaches displaying, by the first electronic device, a playlist that includes multiple media content items that are for rendering by the first electronic device, the first electronic device to display at least one icon in association with at least one of the multiple media content items, the at least one icon indicating whether the at least one of the multiple media content items is to be rendered by the first electronic device by accessing (1) at least one media stream to be provided by the server system, or (2) at least one media data file stored locally at the first electronic device (Knepper: Paragraph [0087.  An availability icon indicates that a file has been downloaded and is ready to play.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize icons in a displayed playlist indicating local or remote storage (it should be noted that only one of the two types of icons is needed to teach the instant claim language, where Knepper at least teaches local storage) to provide information to the user on if the file is ready to be played, thus allowing the user to avoid aggravation at trying to play unavailable files while still being able to see the unavailable files.

With regard to claim 20, ‘841 teaches the first electronic device comprises: a cellular telephone; and/or a handheld computing device (‘841 claim 21).

With regard to claim 21, ‘841 teaches the first electronic device comprises: an interface to permit the first electronic device to be coupled to a Universal Serial Bus of a desktop computer; internal speakers; and a liquid crystal display or light emitting diode display to display, when the first electronic device is in operation, media content title and artist information (‘841 claim 22).

With regard to claim 22, ‘841 teaches that when the first electronic device is in the operation, the first electronic device is to receive the media content items via streaming and/or downloading from the server system (‘841 claim 25).

With regard to claims 23-30, the instant claims are similar to claims 19-22, and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0240494 (Cue) in view of US 2006/0047580 (Saha), US 2005/0160270 (Goldberg), and US 2001/0042249 (Knepper).  
With regard to claim 1, Cue discloses a first electronic device for use in association with a server system and a second electronic device, the first electronic device comprising: 
processing hardware that comprises one or more processors; storage to store (1) client application instructions to be executed by the one or more processors and (2) a media content list, the media content list identifying a media content item stored at the server system (Cue: Figures 1 and 4-5 and claim 73), the instructions, when executed by the one or more processors resulting in the first electronic device being configured to perform operations comprising: 
receiving by the first electronic device one or more user inputs (Cue: Figure 4.  A user interface is provided to allow the user to interact with shared playlists and media.); 
generating by the first electronic device, based upon the one or more user inputs, one or more requests for the server system to provide the media content item to the first electronic device (Cue: Paragraph [0052].  Upon selecting a playlist to play, a comparison may be made between songs in the playlist and a user’s library, and songs that are in a user’s library can be requested from the website.); and 
generating by the first electronic device a user prompt for user consent to purchase from the server system an additional media content item that is listed in a future purchase list (Cue: Figure 5 and Paragraphs [0050]-[0051].  Media items that are not owned by the user would be available to purchase, and are presented together for a user to purchase (where the system displays a buy song button to prompt a user to buy media that is not owned).); wherein: 
the media content list and the future purchase list are associated with a user identification (Cue: Paragraph [0052] and [0053].  The user has an account that is associated with purchases of the user.); 
the user identification is associated with a subscription (Cue: Paragraph [0053].  The user has an account.); 
the media content list is to be generated by the second electronic device (Cue: Abstract.  The playlist is published by one device (second electronic device) and used by another device (First electronic device); and 
the media content list is to be provided to the first electronic device via the communication (Cue: Abstract).
Cue fails to disclose expressly, but Saha teaches an antenna assembly for use in wireless communication and that the content list is provide via the wireless communication (Saha: Paragraph [0014].  Saha teaches that an Internet enabled mobile phone can be utilized with a music store to download audio tracks, where such an Internet enabled mobile phone would use wireless communications for other functions performed by the phone (such as downloading the playlist of Cue).).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize wireless communications via an antenna, such as by using a mobile phone, with the system of Cue to allow for the access of the digital media using a portable device, thus providing access to purchase and download songs even when the user is not near a wired computer.
Cue in view of Saha fails to teach expressly, but Goldberg teaches the future purchase list includes a listing of media content items that have been previously selected by a user for future purchase from the server system (Goldberg: Paragraph [0365]).  Accordingly, it would have been obvious to one of ordinary skill art at the time of invention to have the future purchase list (which is considered to include a wish list, as these are items that the user has not purchased, but has expressed an interest in purchasing at some time) include media content items previously selected by the user to allow the user to designate media of interest, which can direct system recommendations, provide a convenient list of media that the user has previously expressed interest in for the user to select to purchase, etc., thus providing a more convenient shopping experience for a user in accordance with well-known techniques.
Cue in view of Saha and Goldberg fails to teach, but Official Notice is taken that flash memory storage were well-known in the art (more specifically, flash memory as a type of memory for storing information, such as applications and data, was well-known in the art at the time of invention).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize a flash memory as flash memory provides lower power consumption, durability, compact size, and speed versus other options (e.g. hard-disk drives), where such benefits are especially desirable in portable devices that may be subject to more abuse (e.g. dropping a phone), have limited power (e.g. battery), and small size.
Cue fails to teach, but Knepper teaches displaying, by the first electronic device, a playlist that includes multiple media content items that are for rendering by the first electronic device, the first electronic device to display at least one icon in association with at least one of the multiple media content items, the at least one icon indicating whether the at least one of the multiple media content items is to be rendered by the first electronic device by accessing (1) at least one media stream to be provided by the server system, or (2) at least one media data file stored locally at the first electronic device (Knepper: Paragraph [0087.  An availability icon indicates that a file has been downloaded and is ready to play.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize icons in a displayed playlist indicating local or remote storage (it should be noted that only one of the two types of icons is needed to teach the instant claim language, where Knepper at least teaches local storage) to provide information to the user on if the file is ready to be played, thus allowing the user to avoid aggravation at trying to play unavailable files while still being able to see the unavailable files.

With regard to claim 20, Cue in view of Saha teaches the first electronic device comprises: a cellular telephone; and/or a handheld computing device (Saha: Paragraph [0014]).

With regard to claim 21, Cue in view of Saha fails to teach expressly, but Official Notice is taken that it was well-known in the art at the time of invention to have the first electronic device comprises: an interface to permit the first electronic device to be coupled to a Universal Serial Bus of a desktop computer; internal speakers; and a liquid crystal display or light emitting diode display to display, when the first electronic device is in operation, media content title and artist information (more specifically, mobile devices, such as phones, that included internal speakers and a LCD or LED display to present information, such as that of Cue (Cue: Figure 5) was well-known in the art.  Further, USB interfaces for connecting devices to a desktop computer was well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have an interface that can be coupled to a USB of a desktop, an LCD or LED display, and internal speakers to allow for standard hardware to be included in the mobile device, such that the user would be able to efficiently interact with the device (LED/LCD display) and listen to the audio properly on the device without the need for additional hardware, such as by using typical phone speakers.  Further, by allowing for USB connections with a desktop computer, the mobile device would be able to quickly and efficiently transfer data to and from a desktop computer, allowing for backing up of data on the phone or easily transferring data to the phone (such as additional music) using higher data speeds than possible over many wireless connections.

With regard to claim 22, Cue in view of Saha teaches that when the first electronic device is in the operation, the first electronic device is to receive the media content items via streaming and/or downloading from the server system (Cue: Figure 5 and Saha: Abstract.  The user device can download the media from the store’s server.).

With regard to claims 23-30, the instant claims are similar to claims 19-22, and are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444